DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the IDS filed 01/26/2022. 

Allowable Subject Matter

Claims 1-2, 4-6, 8-9, 11-13, 15-16, and 18-20 are allowed.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 01/26/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The following is an examiner’s statement of reasons for allowance:

In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.


Danne et al. (2008/0280623) discloses a packet processing method 

However, the prior art of record fails to teach or suggest selecting, based on historical association information and when the data packet comprises the historical association information, a service instance to process the data packet, wherein the historical association information is a name, a model, or an identity (ID) number; sending the data packet to the selected service instance; and selecting a new service instance when a load of the selected service instance exceeds a load threshold as set forth in independent Claim 1.  The cited prior art does not teach or suggest selecting, based on historical association information and when the data packet comprises the historical association information, a service instance to process the data packet, wherein the historical association information is a name, a model, or an identity (ID) number.  The cited art does not teach or suggest sending the data packet to the selected service instance; and/or selecting a new service instance when a load of the selected service instance exceeds a load threshold.  Thus, these are some of the reasons why the claims are allowable.


Similar limitations are present with independent claims 8 and 15. Therefore, Claims 1, 8, and 15 are allowed because of the combination of other limitations and the limitations listed above.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WOO whose telephone number is (571)270-7521.  The examiner can normally be reached on Telework 9:00AM-6:00PM | IFP M-F 9:00AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 5712727493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /ANDREW WOO/ Examiner, Art Unit 2441  

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441                                                                                                                                                                                                                                                                                                                                                                                                             02/02/2022